Citation Nr: 0915444	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for service connected 
Achilles tendonitis, left ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 2001 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for 
Achilles tendonitis, left ankle, with a noncompensable 
evaluation effective January 16, 2005.  While on appeal a 
subsequent rating decision in October 2007 increased the 
Veteran's evaluation to 20 percent.


FINDINGS OF FACT

The Veteran's left ankle disability is manifested by 
limitation of motion that more nearly approximates marked 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
Achilles tendonitis of the left ankle have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case the appeal arises from the initial award of 
service connection.  The RO provided preadjudication notice 
to the Veteran in a September 2004 letter, issued prior to 
the decision on appeal, regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and the types of evidence that will 
be obtained by VA.  March 2006 and February 2007 letters also 
provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  The February 2007 
letter and a February 2008 letter also provided relevant 
information regarding establishing a higher disability 
rating.

Moreover, the Veteran is challenging the initial evaluation 
assigned following his grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been grated and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103A  notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that the initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA treatment 
records and VA examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
argument in support of his claim.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders at 881.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered. In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which specifically pertains to 
limitation of motion of the ankle.  It provides a 10 percent 
disability evaluation for symptomatology reflective of ankle 
disabilities with moderate limitation of motion and a 20 
percent rating evaluation for disabilities involving marked 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The Board notes that a 20 percent disability rating is 
the highest schedular rating available under Diagnostic Code 
5271.

The Veteran was afforded a VA examination in October 2004.  
The Veteran indicated he injured his twisted his ankle 
jumping from a vehicle in service.  He noted he was given 
shoe inserts for arch support and some physical therapy.  The 
Veteran noted at this examination that the condition did not 
have an adverse effect on his occupation, but that it 
affected his daily activities.  Examination of the Veteran's 
left ankle revealed dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, eversion to 20 degrees and inversion 
to 30 degrees.  The examiner noted that the Veteran had 
grossly a full range of motion of all four extremities but 
with fairly significant tenderness upon compression of the 
Achilles tendon.  The examiner followed-up the examination 
with a February 2005 addendum which noted there were no 
objective findings of pain, weakness, fatigability, in 
coordination, lack of endurance, or loss of range of motion 
with repetitive use.

A May 2006 private treatment report noted that the Veteran's 
range of motion of the left ankle was 40 degrees plantar 
flexion, 10 degrees dorsiflexion and eversion, and 20 degrees 
inversion.  The assessment was left ankle sprain/strain.

The Veteran's left ankle was x-rayed in June 2006, which 
revealed no evidence of fracture or malalignment and the 
joint spaces appeared unremarkable.  The interpreter did note 
that there was a slightly prominent bursal projection of the 
calcaneus.  The Veteran's VA treatment records note that the 
Veteran was ordered physical therapy for his ankle in June 
2007. 

VA treatment records note complaints of left ankle pain.  It 
was noted that he occasionally uses an ankle brace as needed.

The Veteran was most recently afforded a VA examination in 
August 2007.  The Veteran explained that after injuring his 
left ankle he compensated for the pain in his ankle by 
shifting his weight bearing to the ball of his left foot.  As 
a result, the examiner noted, the Veteran's left Achilles 
tendon was shortened slightly, leaving the Veteran's left 
heel 0.5 cm off the floor.  The examiner noted the Veteran 
used a air cast for walking or long periods of activity.  The 
examiner noted the Veteran did not show symptoms of 
arthritis, but that the Veteran did have functional 
limitations on walking (able to walk more than 3 miles) and 
standing (able to stand more than 1, but less than 3 hours).  
The Veteran did not have a deformity of the left ankle, but 
did have instability, pain and stiffness.  The Veteran did 
not report any incidents of flare-ups, although note 
exacerbations of left ankle pain two to three times per week.  
The Veteran has abnormal weight bearing and reported a slight 
limp at the end of the day or after physical activity.  The 
Veteran's range of motion was dorsiflexion to 5 degrees 
active motion with pain, and 10 degrees passive motion with 
pain.  He had a loss of range of motion on repetitive use to 
3 degrees.  The Veteran's plantar flexion was to 25 degrees 
active motion with pain and 35 degrees passive motion with 
pain.  He had a loss of range of motion on repetitive use to 
25 degrees.  The examiner noted that the Veteran did not have 
loss of bone, inflammatory arthritis or joint ankylosis.  The 
examiner noted that the Veteran's left Achilles tendonitis 
had significant general occupational effects.  The examiner 
elaborated that the Veteran would have to sit down and rest 
his left ankle after walking for a long period of time.  The 
examiner also noted that the Veteran's disability had a 
moderate affect on his recreation and exercise, and that it 
prevented him from participating in sports.

During this August 2007 VA examination the Veteran stated 
that he is currently employed as a Fire Inspector at a plant, 
where his duties include inspecting fire alarms, sprinklers 
and hoses and serving as a medical emergency response and 
basic rescue person.  The Veteran stated that his ankle pain 
causes him to need rests after walking any extended period of 
time.  He also asserted that he would like to be able to run 
and lift weights as his job requires him to be in shape.  The 
Veteran also reported that after running the pain from his 
ankle will last 2 to 5 hours, and that his ankle will give 
out when going up or down stairs.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Evaluation under 
Diagnostic Code 5270 was not warranted as there was no 
evidence of ankylosis.  Likewise, though the August 2007 VA 
examiner noted that the Veteran had difficulty placing his 
heel on the ground due to a shortened tendon, there was no 
indication that there was a shortening of the bones of the 
lower extremity to warrant evaluation under Diagnostic Code 
5275.  Also, the 0.5 cm shortening the examiner reported 
would not warrant a compensable rating under Diagnostic Code 
5275.

The Board acknowledges that the Veteran experiences 
fatigability, instability, stiffness, and pain, but finds 
that the severity of the Veteran's left ankle disability is 
contemplated in the currently assigned disability evaluation.  
Moreover, the Veteran is assigned the highest schedular 
rating available for his disability.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (when a disability is assigned the 
maximum rating for loss of range of motion, application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca is not required).

The Board has considered whether the Veteran's Achilles 
tendonitis of the left ankle presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  The rating criteria provides for a 
greater evaluation only if ankylosis is shown, but not for 
additional limitation of motion.  However, the 20 percent 
assigned for marked limitation of motion adequately describes 
the Veteran's disability level.  The Veteran noted at the 
August 2007 VA examination that his ankle disability affects 
his ability to work because he must stop and rest after 
walking for an extended period of time, and his employment 
requires physical activity.  Also, the examiner noted that 
the Veteran's ankle had significant general occupational 
effects.  However, in the same examination the Veteran noted 
that he is able to walk more than three miles and is able to 
stand less than three hours but more than one hour.  Though 
having to rest after walking for an extended period of time 
does interfere with his current employment, this is not an 
example of marked interference with employment beyond that 
contemplated by the schedular of ratings (which takes into 
account more sedentary employment).  Also, the Veteran's 
disability has not necessitated frequent periods of 
hospitalization; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

As a final matter, the Board notes that in his notice of 
disagreement and substantive appeal, as well as in subsequent 
correspondence, the Veteran indicated he was specifically 
seeking a 10 percent evaluation on appeal.  In a February 
2007 letter, he requested a 20 percent evaluation.  As the RO 
awarded a 20 percent evaluation back to the day following his 
discharge from service, it appears that the benefit the 
Veteran sought on appeal has been granted in full, and that 
there remains no case or controversy with respect to this 
claim.  See 38 C.F.R. § 19.26(d) (an appeal may be "resolved 
by a grant of the benefit(s) sought on appeal"); Cf. 
Hamilton, 4 Vet. App. at 544 ("where ... the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or authorization 
from the claimant or his or her representative"); see also 
AB v. Brown  6 Vet. App. 35, 39 (1993) ("The Court does not 
here hold that a claimant may never limit a claim or appeal 
to the issue of entitlement to a particular disability rating 
which is less than the maximum disability rating allowed by 
law.").   




ORDER

Entitlement to a higher initial rating for Achilles 
tendonitis, left ankle, currently evaluated as 20 percent 
disabling, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


